DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-20 are allowed.  The examiner acknowledges the amendments filed 1/20/22 have overcome the rejections and/or objections set forth in the office action mailed 11/26/21. The following is an examiner’s statement of reasons for allowance: 

As to claim 3, the prior art of record, taken alone or in combination, fails to disclose or render obvious “metallic slit is selected in a range between 400 nanometers and 1 μm”, in combination with the rest of the limitations of claim 3.

As to claim 6, the prior art of record, taken alone or in combination, fails to disclose or render obvious “lock-in amplifier, synchronized with the THz pulse repetition rate”, in combination with the rest of the limitations of claim 6.

As to claim 16, the prior art of record, taken alone or in combination, fails to disclose or render obvious “static DC voltage bias selected in a range between 20 Vpp and 200 Vpp; and retrieving a terahertz pulse waveform using the terahertz pulse repetition rate as synchronism”, in combination with the rest of the limitations of claim 16.

In regards to claim 3, the closest prior art of record Tamasino teaches a metal slit comprising a gap of 30 µm for the main embodiment (fig 1a) and a second embodiment comprising a metal slit having a gap of 3µm (pg. 1360 col 2, ¶ 2, lines4 -10), therefore, failing to teach a metallic slit is selected in a range between 400 nanometers and 1 μm.

In regards to claims 6 & 16, the closest prior art of record Tomasino teaches a lock-in amplifier synchronized to the modulation frequency of the bias voltage applied to a nonlinear material. Secondary art Kristensen teaches a lock-in-amplifier combined with a THz emitter wherein the lock-in-amplifier is locked to a chopper.  Therefore, the combination fails to teach the lock-in-amplifier locks to the repetition rate of a laser (pg. 29 ¶ 2, lines 1-2 & 15-17).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877